Citation Nr: 1100366	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  02-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected anxiety disorder.

2.  Entitlement to service connection for tinnitus, to include as 
secondary to service-connected temporomandibular joint (TMJ) 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issues on appeal have 
been previously before the Board on multiple occasions; they were 
most recently before the Board when the appeal was denied in a 
January 2010 decision.  The appellant appealed the Board's 
January 2010 denial to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated October 18, 2010, the 
Court vacated the Board's January 2010 denial and remanded this 
matter to the Board for compliance with the instructions included 
in an October 2010 Joint Motion for Remand (JMR).

The Veteran testified at a Board hearing in September 2007. A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The October 2010 JMR presents discussion of the need for 
additional development in this case.  The Board hereby summarizes 
the JMR's discussion for the purposes of informing this remand 
which seeks to accomplish compliance with the directives of the 
October 2010 JMR.

With regard to the issue of entitlement to service connection for 
hypertension, the JMR finds that the Board's March 2008 remand 
instructions have not been adequately completed.  In its March 
2008 remand, the Board instructed the RO to provide the Veteran 
with a VA medical examination by a medical doctor to evaluate the 
etiology of any current chronic hypertension pathology.  
Additionally, the Board instructed the examiner to provide an 
opinion on whether the Veteran's service-connected anxiety 
disorder aggravated his hypertension.  Further, the Board 
instructed that the examiner review the 2003 Parma Community 
General Hospital records, as well as provide an opinion as to 
whether the Veteran's hypertension was manifested or otherwise 
caused during his active duty service.

However, as explained in the JMR, the resulting September 2008 VA 
medical examination report did not address, in light of the 
medical evidence, whether the Veteran's anxiety disorder 
aggravated his hypertension.  The JMR directs that remand is 
necessary to obtain the requested opinion, and that the examiner 
should consider the relevant evidence of record, including the 
fact that the Veteran suffers from temporary spikes in his blood 
pressure due to anxiety.  The VA examiner must provide an opinion 
on whether it is at least as likely as not that the Veteran's 
hypertension is "proximately due to, caused by, or permanently 
aggravated by his service-connected anxiety disorder."

The JMR also noted that the Board emphasized the need for the VA 
examination to be conducted by a "medical doctor" (emphasized 
by an underline in the Board's original remand language).  The 
Board observes that the September 2008 VA examination report 
reflects that the examination and findings were completed by a 
physician's assistant, with a doctor's signature reflecting only 
"Receipt Acknowledged By."  It is not entirely clear that this 
complies with the remand directive when the Board emphasized the 
importance of obtaining the medical conclusions of a medical 
doctor.

With regard to the issue of entitlement to service connection for 
tinnitus, the JMR also finds that the Board's March 2008 remand 
instructions have not been adequately completed.  The March 2008 
Board remand instructed the RO to request an addendum from the 
examiner who authored the December 2004 VA audiological 
examination, in order to clarify his previous opinion.  
Specifically, the Board stated that the examiner should answer 
whether the Veteran suffers from tinnitus and in answering this 
question, the examiner should note and consider the February 2007 
dental report authored by James W. Moodt, DMD, FICD, which 
suggests that the Veteran's reports of 'tinnitus' may be 'joint 
noise.'  The resulting February 2009 VA audiological examination 
report, as well as the Board's vacated decision, essentially 
resolved this question in the Veteran's favor; the Veteran was 
found to have a current diagnosis of tinnitus.  The JMR finds, 
however, that the February 2009 VA audiological examination 
report does not note the February 2007 private dental report from 
Dr. Moodt, and directs that such notation must be accomplished.  
Furthermore, the JMR finds that the February 2009 VA audiological 
examination report does not provide an opinion specifically 
addressing aggravation pursuant to the March 2008 remand 
instructions.

The JMR further notes that the record contains private physical 
therapy records indicating that the Veteran has undergone 
physical therapy for his jaw with a chief complaint of 
'tinnitus.'  The JMR notes that these records appear pertinent to 
the question of whether the Veteran's service-connected TMJ 
aggravates his tinnitus, and that attention should be paid to 
ensuring proper consideration of this evidence.

The Board is under a duty to ensure compliance with the terms of 
its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new 
VA examination with a medical doctor to 
evaluate the etiology of any current chronic 
hypertension pathology.  (If the Veteran 
declines to report for a new examination, a 
medical opinion by a medical doctor should 
nevertheless be obtained based upon the 
available information in the claims- file).  
It is imperative that the claims file be made 
available to and be reviewed by the examiner 
in connection with the examination.  All 
indicated tests and studies should be 
performed and all clinical and special test 
findings should be reported in detail.  After 
reviewing the claims file and examining the 
Veteran, the examining medical doctor should 
offer a response to the following:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's hypertension is proximately due 
to, caused by, or permanently aggravated 
by his service- connected anxiety 
disorder?  Please specifically address and 
discuss the March 2003 Parma Community 
General Hospital medical report of record 
indicating that an episode of hypertension 
was thought to be caused by anxiety at 
that time.

b)  Please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's 
hypertension was manifested or otherwise 
caused during the Veteran's active duty 
service.  In answering this question, 
please explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.

c)  Please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's 
hypertension is proximately due to, caused 
by, or permanently aggravated by his TMJ 
syndrome, right face condition with nerve 
damage, or any other service-connected 
pathology.  In answering this question, 
please explain the medical rationale for 
any conclusions.

2.  The RO should determine if the VA 
specialist who authored the February 2009 VA 
audiological examination report, A.J.S., is 
available to review the claims file and 
author an addendum to that report.  If the 
same A.J.S. is available, he should be 
furnished the claims file and asked to review 
the file, and amend and clarify the previous 
report.  The examiner is asked to author a 
new addendum considering the following 
questions:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's tinnitus is aggravated by his 
TMJ syndrome pathology?

b)  In answering item (a) above, the 
examiner is asked to provide a discussion 
of the medical rationale behind the 
answer.  Moreover, the examiner is asked 
to address the Veteran's pertinent records 
in the claims-folder (including his 
physical therapy records referring to 
tinnitus) as well as the general medical 
literature submitted in support of the 
claim concerning the potential 
relationship between TMJ syndrome and 
tinnitus.  The examiner is also 
specifically asked to discuss the February 
2007 dental report which suggests that the 
Veteran's reports of 'tinnitus' may be 
'joint noise.'  If the input of a 
different specialist is required to 
properly resolve this question, the 
examiner should so indicate.

c)  Please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's tinnitus 
is proximately due to, caused by, or 
permanently aggravated by his anxiety 
disorder, right face condition with nerve 
damage, or any other service-connected 
pathology.  In answering this question, 
please explain the medical rationale for 
any conclusions and refer to all pertinent 
evidence of record (including his physical 
therapy records referring to tinnitus).

3.  If, and only if, the A.J.S. who authored 
the February 2009 VA examination report is 
unavailable to provide adequate clarification 
of his previous findings, the Veteran should 
be scheduled for a new VA audiological 
examination to evaluate any current tinnitus.  
(If the Veteran declines to report for a new 
examination, a medical opinion should 
nevertheless be obtained based upon the 
available information in the claims- file).  
It is imperative that the claims file be made 
available to and be reviewed by the examiner 
in connection with the examination.  All 
indicated tests and studies should be 
performed and all clinical and special test 
findings should be reported in detail.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer a response 
to the following:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's tinnitus is aggravated by his 
TMJ syndrome pathology?

b)  In answering item (a) above, the 
examiner is asked to provide a discussion 
of the medical rationale behind the 
answer.  Moreover, the examiner is asked 
to address the Veteran's pertinent records 
in the claims-folder (including his 
physical therapy records referring to 
tinnitus) as well as the general medical 
literature submitted in support of the 
claim concerning the potential 
relationship between TMJ syndrome and 
tinnitus.  The examiner is also 
specifically asked to discuss the February 
2007 dental report which suggests that the 
Veteran's reports of 'tinnitus' may be 
'joint noise.'  If the input of a 
different specialist is required to 
properly resolve this question, the 
examiner should so indicate.

c)  Please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's tinnitus is 
proximately due to, caused by, or 
permanently aggravated by his anxiety 
disorder, right face condition with nerve 
damage, or any other service-connected 
pathology.  In answering this question, 
please explain the medical rationale for 
any conclusions and refer to all pertinent 
evidence of record (including his physical 
therapy records referring to tinnitus).

4.  In the interest of avoiding further 
remand, the RO should review the opinions to 
ensure that they are fully responsive to the 
posed questions and are supported by a 
rationale. 

5.  After completing the above, and any other 
development the RO may deem necessary, the RO 
should then review the expanded record and 
determine if the Veteran's claims on appeal 
can be granted.  If any claim remains denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


